DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 11.4.2021 has been entered.

Allowable Subject Matter
Claims 1,3-4,7-13,15,17-18 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) the first display unit comprising a first luminescent layer, a first reflective layer, a transparent electrode between the first luminescent layer and the first reflective layer, and a conductive contact layer between the transparent electrode and the first reflective layer, wherein the first reflective layer is closer to the second substrate than the first luminescent layer, and, wherein the conductive contact layer electrically connects the transparent electrode with the first reflective layer as recited within the context of claim 1 and in combination with the other limitations of the claim, and, (claim 15) wherein the first display unit comprises the first luminescent layer, the transparent electrode, the conductive contact layer and the first reflective layer, so that at least a part of light emitted from the first luminescent layer is reflected by the first reflective layer and then emitted out through the first substrate; wherein the second display unit comprises the second luminescent layer, so that light emitted from the second luminescent layer is emitted out through the second substrate; and wherein the conductive contact layer is between the transparent electrode and the first reflective layer so as to 
US 20120097928 A1 to Kim et al. discloses a double-sided display panel (Fig. 2) with a reflective layer (740) closer to a second substrate (210) than a first luminescent layer (720), but fails to disclose or suggest all the limitations of claims 1 and 15.
US 20040227159 A1 to Nakashima et al. discloses a double-sided display panel (Fig. 1A) with a light shielding layer (2005) closer to a second substrate (2007) than a first luminescent layer (2003), but fails to disclose or suggest all the limitations of claims 1 and 15.
US 9741973 B2 to Song et al. discloses a double-sided display panel (Fig. 2) with a first (BA) and a second (TA) display unit, but fails to disclose or suggest all the limitations of claims 1 and 15.
CN 101373576 A to Peng discloses a double-sided display panel (Fig. 3) with a first (left) and a second (bottom) display unit, the first display unit comprising a reflective layer (RE), a transparent electrode (ITO301) and a luminescent layer (EL301), but fails to disclose or suggest all the limitations of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 10-14, filed 11.4.2021, with respect to (a) claims 15, 17 and 18 being accorded the same priority date as claims 1, 3-4, 7-13 and 21-27, and, (b) overcoming the objections/rejections of the previous Office Action have been fully considered and are persuasive.  The claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894